Citation Nr: 0819027	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to an initial compensable disability rating for 
hemorrhoids.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in pertinent part granting service connection for 
hemorrhoids and assigning a noncompensable (zero percent) 
evaluation for that disorder.  

In the course of appeal, the veteran changed his place of  
residence, with the claims file transferred to the Manila, 
Philippines, RO.  

The Board remanded the case in February 2007.  It now returns 
for further review.  


FINDINGS OF FACT

1.  The veteran's subjective complaints of hemorrhoids 
include an anal mass, especially after defecating, occasional 
blood-streaked stools, and bleeding three to four times per 
year.  He has also reported use of a suppository medication 
and sitz baths.  

2.  For the entire rating period beginning March 29, 2000, 
the veteran's hemorrhoids have not been large, thrombotic, or 
irreducible, with excessive redundant tissue, and have not 
resulted in persistent bleeding, anemia, or fissures.


CONCLUSION OF LAW

For the entire rating period beginning March 29, 2000, the 
criteria for a compensable rating for hemorrhoids have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The RO issued VCAA notice in January 2001 addressing the 
veteran's claim for service connection for hemorrhoids.  The 
RO granted service connection by an April 2002 rating action.  
The VCAA letter informed of the evidence required to 
substantiate the claim for service connection.  See 38 C.F.R. 
Part 3.  It also informed what evidence VA would seek to 
provide and what evidence the veteran was expected to 
provide.  Also by this letter, the veteran was requested to 
advise the RO of any additional evidence pertinent to his 
claim, and was asked to submit any additional pertinent 
evidence he had.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  These Dingess elements of 
notice were not afforded to the veteran prior to the RO 
denial of a compensable evaluation including by the appealed 
April 2002 rating action.  However, a March 2006 letter from 
the RO provided him with the information required by Dingess.  
An SSOC addressing his appealed claim was thereafter issued 
in February 2008.  Ultimately, any failure to adequately 
inform the veteran with regard to disability ratings assigned 
and effective dates pursuant to the requirements delineated 
in Dingess is moot, because the RO in the course of appeal, 
and the Board herein, have denied entitlement to a 
compensable initial evaluation for the veteran's hemorrhoids.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
January 2001 VCAA letter requested that he advise of any VA 
and/or private medical sources of evidence pertinent to his 
service connection claim, and thus implicitly pursuant to the 
rating to be assigned initially with service connection.  It 
also requested evidence and information about treatment after 
service, in support of the claim.  The veteran replied in 
submitted statements, and informed of VA and private 
treatment, as well as Social Security Administration (SSA) 
records related to a SSA disability determination.  Indicated 
records were requested by the RO, and VA, private, and SSA 
records were obtained and associated with the claims folders.  
By the appealed rating action as well as by a subsequent 
statement of the case (SOC) and supplemental SOCs (SSOCs), 
the veteran was informed of evidence obtained in furtherance 
of his claim, and thus, by implication, of evidence not 
obtained.  He was also appropriately informed of his ultimate 
responsibility to see that non-government evidence is 
obtained in furtherance of his claim, as already noted.  

The Board is also satisfied that development requested in the 
February 2007 Board remand, including particularly obtaining 
indicated SSA records, has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication that pertinent VA records have not 
been obtained.  Non-federal records for which notice and 
waiver were provided were appropriately requested, and 
obtained records were associated with the claims folders.  
The veteran was adequately informed of the importance of 
obtaining all relevant records.  Hence, no further notice or 
assistance to him is required to fulfill VA's duty to assist 
the appellant in the development of this claim for a higher 
initial evaluation for hemorrhoids.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was afforded a general VA examination in February 
2001, and examinations were conducted specifically directed 
at his hemorrhoids rating claim in January and March 0f 2005.  
While it is true that the 2005 examinations were not 
benefitted by a review of the claims folders, the Board's 
thorough review of the claims folders informs that pertinent 
information or evidence related to the veteran's history and 
present level of severity of hemorrhoids was noted by these 
VA examiners, including based on the history and symptoms as 
reported by the veteran, and based on past VA records and 
non-VA records noted by these examiners.  Upon reviewing the 
claims folders, the Board finds that objective clinical 
findings are supportive of the reported clinical findings 
upon those examinations.  The Board finds the 2001 and 2005 
VA examinations to be adequate for purposes of the present 
determination as to an initial evaluation for hemorrhoids.  
Relevantly, the Board notes that the veteran has not 
contended that his hemorrhoids have increased in severity 
since those 2005 examinations, and the obtained VA treatment 
records and records from other sources also do not inform of 
any increase in severity of hemorrhoids from those January 
and March of 2005 VA examinations.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Claim for Higher Initial Rating for Hemorrhoids 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, , 451 F.3d 1331 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in submitted statements as 
well as in reports of medical treatment and examination.  
While such symptoms as pain or discomfort may be to some 
degree inherently subjective, the Board looks to the 
veteran's statements as supported by more objective indicia 
of disability, including observable limitations of 
functioning, test and X-ray findings, and conclusions of 
medical treatment professionals and examiners.  

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The veteran was afforded a VA general examination for 
compensation purposes in February 2001, reviewing numerous 
body systems to address numerous claims then pending.  The 
examiner noted the veteran's report of occasional blood-
tinged stools, but of the veteran moving his bowels daily 
with the bowels normal in character.  A history of 
hemorrhoids was noted.  Upon clinical evaluation, external 
hemorrhoids were identified.  However, no associated loss of 
sphincter control, fissures, leakage, bleeding, or systemic 
symptoms such as anemia were found.  The examiner diagnosed 
hemorrhoids.  

The veteran was afforded a VA rectal examination in January 
2005 to assess his claimed hemorrhoids.  The examiner did not 
have the claims file available for review.  However, the 
veteran's history was noted of a consultation with Cardinal 
Santos Hospital in June 2004 for anal bleeding, with a 
colonoscopy then performed revealing a rectal polyp (which 
was removed) as well as internal hemorrhoids.  The anal 
bleeding was noted to have been effectively treated with that 
hospitalization, with no anal bleeding thereafter up to the 
date of examination.  The veteran nonetheless complained of 
bleeding three to four times per year, as well as anal mass 
especially after defecating.  The examiner found good 
sphincter control and did not find that a pad was needed.  
The veteran reported taking one Anusol suppository daily and 
a hot sitz bath seven to eight times per month.

Upon that January 2005 examination, the examiner identified 
no associated systemic problems, with no signs of anemia.  
The examiner found no evidence of anal leakage, noted a tight 
anal sphincter, and found no fissures.  There were two 
internal, tender hemorrhoidal masses, one on the left side 
and one on the right, each measuring 1 to 11/2 centimeters, 
without thrombosis.  The examiner diagnose dinternal 
hemorrhoids.  

Upon a March 2005 rectal examination, the claims folder was 
again unavailable.  However, the veteran's last prior VA 
examination in January 2005 was noted.  He again complained 
of anal mass especially after defecating.   He reported 
having occasional blood-streaked stools, and having a bowel 
movement three to four times per week.  He further reported a 
history of good sphincter control, with no fecal leakage or 
involuntary bowel movements and no need for a pad.  The 
veteran reported using one Anusol suppository after 
defecating, which occurred three to four times per week.  

Upon the March 2005 rectal examination, the examiner 
identified no associated systemic problems with no signs of 
anemia, no evidence of anal leakage, a tight anal sphincter,  
and no fissures.   There were two internal, tender 
hemorrhoidal masses, one on the left side and one on the 
right, each measuring 1 to 11/2 centimeters, without 
thrombosis.  The examiner diagnosed internal hemorrhoids.  

A review of numerous treatment records obtained and 
associated with the claims folder, including those obtained 
from SSA as underlying that agency's award of benefits, does 
not inform of more severe or more frequent symptoms of 
hemorrhoids than those noted upon these recent VA 
examination.  The veteran himself has also generally not 
averred symptoms, different in nature or severity than those 
identified upon these VA examinations, as attributable to his 
service-connected hemorrhoids.  He has also not reported an 
increase in severity of symptoms attributable to his 
hemorrhoids since those examinations.   

The Board has carefully reviewed the evidentiary record, and 
finds that the preponderance of the evidence is against the 
veteran's service-connected hemorrhoids presenting more than 
mild or moderate symptoms; large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, or persistent bleeding with secondary 
anemia or fissures are simply not shown.  Thus, criteria for 
a compensable rating for hemorrhoids are not present under DC 
7336.  Accordingly, the preponderance of the evidence is 
against assignment of a compensable evaluation for the 
veteran's hemorrhoids.  Id.
 
The Board has reviewed the entire record and finds that the 
noncompensable rating assigned by virtue of this decision for 
hemorrhoids reflects the most disabling this disease has been 
since the veteran was service connected for the disorder 
effective from March 29, 2000, which is the beginning of the 
claim and appeal period.  Thus, the Board concludes that a 
staged ratings for this disorder is not warranted.  See 
Fenderson v. West, supra.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for hemorrhoids is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


